Case: 13-10823    Date Filed: 12/30/2014   Page: 1 of 2


                                                           [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10823
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:11-cr-00487-SCB-TBM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

ROGINALD CHARLES SMILEY,
a.k.a. Reginald Charles Smiley,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (December 30, 2014)

Before MARTIN, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-10823     Date Filed: 12/30/2014   Page: 2 of 2


      Mark W. Ciaravella, appointed counsel for Roginald Charles Smiley in this

direct criminal appeal, has filed a renewed motion to withdraw from further

representation of the appellant, supported by a brief filed pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Because our

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Smiley’s conviction and

sentence are AFFIRMED.




                                          2